 



Exhibit 10.7
SUBORDINATION AGREEMENT
September 9, 2005
KeyBank National Association
101 Federal Street
Boston, Massachusetts 02110
Attention: Mr. John J. Murphy,
                  Vice President
Re: Hines REIT Properties, L.P. Revolving Credit Facility
Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement, dated as of
September 9, 2005 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hines REIT Properties, L.P., a Delaware limited partnership, as borrower
(“Borrower”), KeyBank National Association, a national banking association, as
agent (“Agent”) for itself and such other lenders from time to time party
thereto (collectively, the “Lenders”), and the Lenders. All capitalized terms
used herein without definition shall have the meanings given to such terms in
the Credit Agreement.
          The undersigned, Hines Interests Limited Partnership (“HILP”) and
Hines Advisors Limited Partnership (“Advisor”), have in the past and may in the
future pay, or cause one of more of their affiliates to pay, certain
organizational and offering expenses and general and administrative costs for
the benefit of Borrower for which they are entitled, subject to certain
conditions, to be reimbursed by Borrower (collectively, the “Reimbursables”).
The Reimbursables are shown as a liability on the Borrower’s consolidated
balance sheet as the line item “due to affiliates.” In order for the
Reimbursables to not be considered “Funded Debt” for purposes of the Credit
Agreement and the other Credit Documents, HILP and Advisor hereby agree as
follows for the benefit of Agent and the Lenders:
          Each of Borrower, Advisor and HILP hereby covenants and agrees that
Advisor’s and HILP’s respective right to receive payment of the Reimbursables
shall be subject and subordinate in right of payment, in accordance with the
provisions of this Subordination Agreement (this “Agreement”), to the prior
indefeasible payment in full in cash of all of the Borrower Obligations;
provided that so long as no such Borrower Obligations which are due are
unsatisfied and no Event of Default has occurred and is continuing or would
exist after giving effect thereto, Borrower shall be permitted to pay and
Advisor and HILP shall be entitled to receive, payments in respect of the
Reimbursables.
          1. In the event that, notwithstanding the provisions of this
Agreement, Advisor and/or HILP shall have received any payment in respect of the
Reimbursables from Borrower in an amount or at a time prohibited under this
Agreement, then and in any such event, such payment shall be received and held
in trust for the benefit of Agent and shall forthwith be

 



--------------------------------------------------------------------------------



 



paid over or delivered (duly endorsed, if appropriate) to Agent, to the extent
necessary to pay all of the Borrower Obligations then due and payable and not
paid by Borrower.
          2. Nothing contained in this Agreement is intended to or shall impair,
as between Borrower and Advisor or Borrower and HILP, any obligations of
Borrower to make payments in respect of the Reimbursables to Advisor or HILP or
any of their affiliates, as the case may be, as and when the same shall become
due and payable.
          3. This Agreement shall be binding upon Borrower, Advisor and HILP and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by Borrower. This Agreement shall also be enforceable by Agent and
its successors and assigns. Each of Borrower, Advisor and HILP represents and
warrants to Agent that (i) it has the power and authority to enter into and
perform its obligations under this Agreement, (ii) its entering into and
performing its obligations under this Agreement have been duly authorized by all
necessary action, and (iii) this Agreement constitutes the legal, valid and
binding obligation of such party and is enforceable against such party in
accordance with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.
          4. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts.
          5. This Agreement may not be amended, nor may any provision hereof be
waived, except in a writing executed and delivered by Borrower, Advisor, HILP
and Agent.
          6. This Agreement may be executed in separate counterparts and by
different parties hereto on different counterparts (telecopy of an executed
signature page hereof having the same effect as manual delivery of a signed
counterpart hereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.
          7. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          8. This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof.
          9. This Agreement shall terminate on the date on which the Commitments
shall have terminated and all Borrower Obligations shall have been fully and
indefeasibly paid in cash.
[Signature Page Follows.]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      HINES REIT PROPERTIES, L.P.    
 
                    By:   Hines Real Estate Investment Trust, Inc., its General
Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
                    HINES ADVISORS LIMITED PARTNERSHIP    
 
                    By:   Hines Advisors GP LLC, its General Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
                    HINES INTERESTS LIMITED PARTNERSHIP    
 
                    By:   Hines Holdings, Inc., its General Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

          ACCEPTED AND AGREED TO:  
 
        KEYBANK NATIONAL ASSOCIATION,
   as Agent
 
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Signature Page to Subordination Agreement

 